internal_revenue_service number release date index number ---------------------- ----------------- --------------------------------- ------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita b03 plr-115693-11 date date legend legend taxpayer llc state a property ---------------------- -------------------------- ---------------- --------------------------------------------------------------------------------------- ------------------------- ------------------------ accountant accounting firm --------------------------------------------------------------- year year year year year year ------- ------- ------- ------- ------- ------- dear ------------------ this responds to your letter dated date submitted by your authorized representatives requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations the regulations for the taxpayer to make an election under sec_198 of the internal_revenue_code to deduct qualified_environmental_remediation_expenditures qer expenditures_for year facts since year the taxpayer has been the sole member of a state a llc which has been a disregarded_entity for federal_income_tax purposes the taxpayer uses a calendar taxable_year and an overall cash_method_of_accounting the taxpayer reports income and expenses from the llc on a federal_income_tax schedule e plr-115693-11 the llc has been the owner of the property since year at all times since its acquisition until year the property was leased as commercial property for light industrial use in year the llc began redeveloping the property from light industrial use to retail use and the property was ready for lease in year in the redevelopment of the property the llc incurred qer expenditures in year the taxpayer engaged the accountant a member of the accounting firm to render tax_advice and to prepare the taxpayer’s tax returns including schedule e relating to the income of the llc the taxpayer’s tax_return for year prepared by the accountant capitalized expenditures related to environmental remediation to land during the preparation of the taxpayer’s year federal_income_tax return the taxpayer was unaware of the provisions of sec_198 of the code and the availability of an election under that section to expense qer expenditures neither the taxpayer’s attorney who was handling legal issues related to the redevelopment of the property nor the taxpayer’s environmental consultant advised the taxpayer or the accountant that taxpayer could obtain a statement from the state a department of environmental protection that the property met the requirements of sec_198 so that it could be considered a qualified_contaminated_site for purposes of sec_198 the taxpayer relied on the accountant to identify the availability of all deductions including any deductions available as the result of elections the accountant submitted an affidavit stating he i was aware that expenditures related to environmental remediation had been incurred in year in preparing the property for redevelopment ii was not aware that the property could be considered a qualified_contaminated_site as defined in sec_198 of the code iii was not aware that the taxpayer had incurred expenditures in year which could qualify for the election under sec_198 as qer expenditures and iv did not request documentation from the taxpayer that would enable him to make that determination in year while preparing the taxpayer’s year tax_return the accountant requested detailed project information and discovered that the taxpayer’s site would have qualified for the election provided under sec_198 for year at that time the accountant advised the taxpayer that an election should have been filed for year to deduct qer expenditures under sec_198 and should be filed for year for qer expenditures incurred in year at the behest of the accountant the taxpayer obtained a statement from the state a department of environmental protection that the llc had paid_or_incurred certain qer expenditures with respect to the property and that the property meets the requirements set forth in sec_198 of a qualified_contaminated_site the taxpayer timely made the election for expenses_incurred in year on his year tax_return but because the time for making the election for year had expired the taxpayer is requesting relief under sec_301_9100-1 and -3 of the regulations to make a late sec_198 election for year statement of law plr-115693-11 sec_198 of the code provides in part that a taxpayer may elect to treat any qer expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred under sec_198 of the code a qualified_environmental_remediation_expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to make the election under sec_198 to deduct any qer expenditure under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qer expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qer expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qer expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qer expenditures sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to mean an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations states that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer -- plr-115693-11 i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301_9100-3 of the regulations under sec_301_9100-3 of the regulations a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of the income_tax regulations and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the internal_revenue_service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 of the regulations provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief plr-115693-11 sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the regulations provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 analysis in the present case the taxpayer acted reasonably and in good_faith the affidavits provided by the taxpayer and the accountant demonstrated that the taxpayer relied on a qualified_tax professional and the professional failed to make the election or advise the taxpayer to make the election for qers for year the taxpayer had no reason to know that the professional was not competent to render advice on the regulatory election or aware of all relevant facts in addition the taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the code the taxpayer was not informed of the election and chose not to file it and the taxpayer has represented that he did not use hindsight in seeking relief in addition based on the facts provided the interests of the government will not be prejudiced by granting relief in this case the taxpayer has represented that granting relief will not result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made further the taxable_year for which the taxpayer is requesting relief is not closed nor will any closed taxable years be affected by the making of the election for year because the taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted the taxpayer has met the requirements for an extension under sec_301_9100-3 of the regulations for making the election under sec_198 of the code for year accordingly the taxpayer is granted an extension of days from the date of this ruling letter to make the election under sec_198 by filing an amended federal_income_tax return for year the taxpayer must comply with all the requirements of revproc_98_47 for the manner of making such election upon his amended_return a copy of this letter_ruling should be attached to the taxpayer’s amended_return to which it is relevant plr-115693-11 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qer expenditures under sec_198 of the code this ruling simply extends the period of time in which the taxpayer may make an election under sec_198 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code this ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting enclosure
